Title: From George Washington to Daniel Jones, 24 November 1796
From: Washington, George
To: Jones, Daniel


                        
                            Sir, 
                            Philadelphia 24th Novr 1796..
                        
                        I beg of you to accept my thanks for the favourable Sentiments you have been
                            pleased to express for me in your letter of yesterday’s date.
                        Whether the approbation of my past Services proceeds from public bodies, or
                            individual citizens, it cannot, at the moment I am about to close the scene of political
                            life be otherwise than agreeable & consoling. In this light I
                            consider your address, and request you to be assured of the sensibility
                            with which the sentiments contained in it,, are received by Sir Your Obedt Hble Servt
                        
                            Go: Washington
                            
                        
                    